NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5736-14T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,
v.

ALFREDO LOPEZ,

     Defendant-Appellant.
———————————————————————————

              Submitted April 25, 2017 – Decided May 15, 2017

              Before Judges Fasciale and Gilson.

              On appeal from the Superior Court of New
              Jersey,   Law   Division,  Bergen County,
              Indictment No. 12-06-0927.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Stephen W. Kirsch, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Gurbir S. Grewal, Bergen County Prosecutor,
              attorney for respondent (Catherine A. Foddai,
              Senior Assistant Prosecutor, of counsel and on
              the brief).

PER CURIAM

        Following the denial of his motion to suppress physical

evidence, defendant Alfredo Lopez pled guilty to second-degree

eluding, N.J.S.A. 2C:29-2(b); second-degree possession of heroin
with    the    intent   to    distribute,    N.J.S.A.     2C:35-5(a)(1)      and

-5(b)(2);      third-degree    possession    of    heroin,   N.J.S.A.    2C:35-

10(a)(1); and third-degree hindering, N.J.S.A. 2C:29-3(b)(1).                  On

the second-degree convictions, defendant was sentenced to seven

years in prison with forty-two months of parole ineligibility.                 On

the third-degree convictions, he was sentenced to four and five

years in prison.        The sentences were run concurrent.           Defendant

now appeals the denial of his motion to suppress and his sentences.

We affirm the convictions, but remand for resentencing.

                                     I.

       The relevant facts were established at a hearing on the motion

to suppress.       On February 27, 2012, defendant was driving in

Paramus just before midnight.         Two officers, who were parked in

an     unmarked   vehicle,     observed     defendant's      car   driving     at

approximately forty miles an hour in a fifty-mile-an-hour zone.

As defendant's car drove by the officers' vehicle, defendant

slammed on the brakes and moved from the left to the center lane

without the use of a turn signal.                 One of the officers then

observed that one of the brake lights on defendant's car was not

operating.      The officers began to follow defendant and thereafter

effectuated a motor vehicle stop.

       Officer Hayo and his partner Officer Cullen approached the

vehicle.      When the officers spoke to defendant, they observed that

                                      2                                 A-5736-14T4
he was nervous, the car contained multiple air fresheners and they

could see a large amount of cash in the center console.                 Based on

those observations, which they believed gave rise to reasonable

suspicion of drug activity, the officers requested consent to

search the car.      Defendant initially agreed, but then asked if his

brother-in-law, who owned the car, could be present.              The officers

denied that request citing officer safety.              Defendant then fled

by driving away and the officers pursued him.                While in pursuit,

the officers observed defendant slow down and throw a black object

out   of    the   passenger   window.       Defendant   then    drove    on   and

eventually came to a stop.

      Defendant was arrested and he was found to be in possession

of $2490 in cash.        Other officers went back and found a black

plastic bag near the area where defendant had thrown the object.

The   bag    contained   2250   packs       of   suspected    heroin    and   air

fresheners.

      Defendant was indicted for eluding, hindering, possession of

heroin with the intent to distribute, and possession of heroin.

He made a motion to suppress.       The only witness at the hearing was

one of the two arresting officers, Officer Hayo.                After hearing

the testimony, the trial judge denied defendant's motion.                     The

judge found that the stop was lawful because of the inoperable

brake light and because defendant changed lanes without signaling.

                                        3                                A-5736-14T4
The motion judge also found that the request for consent was valid.

The judge went on to find that the patrolman's testimony was

credible when he testified that he observed defendant throw an

object from the car and that defendant had abandoned that property.

                               II.

     On appeal, defendant makes two arguments.    First, he argues

that the motion to suppress should have been granted because the

police did not have reasonable articulable suspicion to request

consent to search, and the doctrine of "attenuation" does not

apply.   Second, defendant challenges his sentences as inconsistent

with the plea and argues that certain counts should have merged.

He articulates those arguments as follows:

           POINT I – DEFENDANT'S MOTION TO SUPPRESS THE
           ITEMS SEIZED SHOULD HAVE BEEN GRANTED; THERE
           WAS NOT REASONABLE ARTICULABLE SUSPICION FOR
           THE REQUEST FOR CONSENT TO SEARCH THE VEHICLE,
           AND, WHEN DEFENDANT FLED AND DISCARDED DRUGS
           ONLY SECONDS AFTER THE IMPROPER CONSENT TO
           SEARCH, WITHOUT ASSAULTING OR INJURING -- OR
           EVEN USING FORCE UPON -- OFFICERS, THE
           DOCTRINE OF "ATTENUATION" DOES NOT "SAVE" THE
           UNCONSTITUTIONAL CONDUCT OF THE POLICE FROM
           THE REMEDY OF SUPPRESSION

           POINT II – THE SENTENCE IMPOSED ON ONE COUNT
           APPEARS TO BE BEYOND THE UPPER LIMIT OF THE
           TERMS OF THE PLEA BARGAIN; LIKEWISE, THE PLEA
           DEAL MANDATES MERGER OF OFFENSES THAT WAS NOT
           ORDERED; MOREOVER, THE AGGREGATE SENTENCE AND
           THE INDIVIDUAL TERMS ARE ALSO UNSUPPORTED BY
           ANY ANALYSIS OF THE AGGRAVATING AND MITIGATING
           FACTORS, AND ARE, THUS, MANIFESTLY EXCESSIVE,
           THEREBY REQUIRING A REMAND FOR RESENTENCING

                                 4                          A-5736-14T4
      We are "bound to uphold a trial court's factual findings in

a motion to suppress provided those 'findings are supported by

sufficient credible evidence in the record.'"     State v. Watts, 223
N.J. 503, 516 (2015) (quoting State v. Elders, 192 N.J. 224, 243-

44   (2007)).   "Deference   to   those    findings   is   particularly

appropriate when the trial court has the 'opportunity to hear and

see the witnesses and to have the feel of the case, which a

reviewing court cannot enjoy.'"   Ibid. (quoting Elders, supra, 192

N.J. at 244).     Review of a trial court's legal conclusions,

however, is conducted de novo.        Reese v. Weis, 430 N.J. Super.
552, 568 (App. Div. 2013) (citing Dep't of Envtl. Prot. v. Kafil,

395 N.J. Super. 597, 601 (App. Div. 2007)).

      To request consent to search during a motor vehicle stop,

police must have a reasonable articulable suspicion that the search

will produce evidence of illegal wrongdoing.      State v. Carty, 170
N.J. 632, 647 (2002).    "[T]he appearance of nervousness is not

sufficient grounds for the reasonable and articulable suspicion

necessary to extend the scope of a detention beyond the reason for

the original stop."   Id. at 648.      Nevertheless, "nervousness and

conflicting statements, along with indicia of wrongdoing, can be

cumulative factors in a totality of the circumstances analysis

that leads to a finding of reasonable and articulable suspicion


                                  5                             A-5736-14T4
of ongoing criminality."         Elders, supra, 192 N.J. at 250 (citing

State v. Stovall, 170 N.J. 346, 367 (1990)).

      In denying defendant's motion to suppress, the trial judge

found the testimony of Officer Hayo to be credible.                      The court

found that the stop of defendant's vehicle was lawful because

defendant had an inoperable brake light and changed lanes without

the   use   of   his   turn   signal.         When   the   officers   approached

defendant's      vehicle,     defendant's      hands    were   shaking     and    he

appeared "overly nervous."            There were "multiple air fresheners

in the motor vehicle" and "hundred dollar bills in the center

console."    The totality of circumstances, including the excessive

number of air fresheners, the hundred dollar bills in the center

console,    in   conjunction     with    the    appearance     of   nervousness,

constituted reasonable suspicion to request consent to search the

vehicle.    The trial court's decision that this request was lawful

was supported by sufficient credible evidence in the record.

      Alternatively, assuming the request to search was not lawful,

defendant's flight sufficiently attenuated the seizure of the

evidence from the alleged improper police conduct.                    New Jersey

courts apply a three-factor test to determine attenuation: "(1)

the   temporal    proximity     between     the      illegal   conduct    and    the

challenged       evidence;      (2)     the       presence     of     intervening

circumstances; and (3) the flagrancy and purpose of the police

                                        6                                  A-5736-14T4
misconduct." State v. Johnson, 118 N.J. 639, 653 (1990) (citations

omitted) (followed by State v. Shaw, 213 N.J. 398, 416-21 (2012)).

"[T]he determination whether the evidence is the 'fruit' of the

illegal conduct is a factual matter for the court."               Ibid.

     In considering the first factor, temporal proximity, the time

between the alleged improper request for consent to search and

defendant throwing the bag from his car window was brief. Temporal

proximity, however, "'is the least determinative' of the three

factors."   Shaw, supra, 213 N.J. at 416 (quoting State v. Worlock,

117 N.J. 596, 623 (1990)).        Its effect on attenuation is often

ambiguous. Ibid. Here, the brief passage of time does not suggest

that the official conduct somehow coerced the abandonment.

     Most    significantly,     there        are   undisputed     intervening

circumstances in this case that support the finding of attenuation.

Defendant fled while the officers were conducting a lawful motor

vehicle stop, giving the officers the right to pursue defendant.

Suspects    must   obey   a   police       officer's   commands    during        an

investigatory stop and they have no right to resist arrest, elude,

obstruct the police, or escape in response to a stop or detention.

State v. Herrerra, 211 N.J. 308, 334-35 (2012); State v. Crawley,

187 N.J. 440, 468, cert. denied, 549 U.S. 1078, 127 S. Ct. 740,

166 L. Ed. 2d 563 (2006).        When defendant fled the scene after

being told his brother-in-law could not be present for the search

                                       7                                  A-5736-14T4
of the vehicle, defendant committed an eluding that justified the

officers' pursuit.

     Finally, there is nothing to suggest that the police were

acting improperly.   There was nothing flagrant about the police's

conduct.   At worst, the officers asked for consent to search

without a proper basis.    As we have found, however, the officers

did have a proper basis to request consent.       Thus, applying the

three-factor standard, there was credible evidence supporting the

alternative grounds of attenuation.

     After fleeing, defendant threw the bag containing the heroin

from his car.   It logically follows that defendant had no right

to challenge the admission of the heroin into evidence because he

abandoned the bag when he threw it from the car.         See Johnson,

supra, 193 N.J. at 548. Further, this abandonment was sufficiently

attenuated from the alleged police misconduct.      See Id. at 548-49

(explaining that property "is not considered abandoned when a

person throws away incriminating articles due to the unlawful

actions of police officers" (quoting State v. Tucker, 136 N.J.
158, 172 (1994))).

     In summary, even assuming the officers did not have the

requisite reasonable suspicion to request consent to search the

vehicle,   defendant's   abandonment   of   the   property,   and   the

attenuation of this abandonment from the alleged unlawful police

                                 8                             A-5736-14T4
conduct, leaves defendant with no right to challenge its seizure.

See Ibid. (explaining that abandonment is a "narrow exception to

our automatic standing rule").

      Therefore, we affirm the trial court’s denial of defendant’s

motion to suppress.

                                   III.

      Next, we consider defendant's sentences.        When defendant pled

guilty, the judge informed defendant of the maximum sentences that

would be imposed.     Defendant was told that he would be sentenced

to   seven   years   in   prison   with   forty-two   months   of    parole

ineligibility on the conviction for second-degree possession of

heroin with the intent to distribute.          Defendant would also be

sentenced to a concurrent seven-year prison term on the conviction

for second-degree eluding.         The conviction for hindering would

merge with the eluding conviction and the conviction for possession

of heroin would merge with the conviction for possession of heroin

with the intent to distribute. Those representations were embodied

in a supplemental plea form signed by the prosecutor and defendant

and made part of the plea agreement.

      At sentencing, a different judge stated that he would sentence

defendant in accordance with the plea agreement.         The judgment of

conviction, however, imposed different sentences.         In the judgment

of conviction, defendant was sentenced to seven years in prison

                                     9                              A-5736-14T4
with forty-two months of parole ineligibility on both the eluding

and the possession with intent to distribute convictions.    He was

also sentenced to five years in prison on the hindering conviction

and four years in prison on the possession of heroin conviction.

All of those sentences were run concurrent.

     The State concedes that the matter should be remanded for

resentencing.   We agree because a defendant who pleads guilty and

relies on a promise has a right to expect that the bargain will

be fulfilled or he be given the opportunity to withdraw his guilty

plea.   State v. Subin, 222 N.J. Super. 227, 238 (App. Div.),

certif. denied, 111 N.J. 580 (1988).    Here, the sentencing judge

stated that he intended to sentence defendant in accordance with

the plea agreement.   Accordingly, this matter will be remanded for

resentencing in accordance with the plea agreement.

     Given that the matter will be remanded for resentencing, we

need not address defendant's arguments concerning the analysis of

the aggravating and mitigating factors.   At the resentencing, the

court will have the opportunity to make findings and explain the

basis for the aggravating and mitigating factors.     See State v.

Fuentes, 217 N.J. 57, 73 (2014) (explaining that "[a]t the time

of sentencing, the court must 'state reasons for imposing such

sentence including . . . the factual basis supporting [its] finding



                                10                          A-5736-14T4
of   particular    aggravating    or    mitigating    factors    affecting

sentence" (second alteration in original) (quoting R. 3:21-4(g))).

     Defendant's    convictions   are    affirmed    and   the   matter    is

remanded for resentencing in accordance with the plea agreement.

We do not retain jurisdiction.




                                   11                               A-5736-14T4